Citation Nr: 0028797	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  He also served on active duty for training in July 
1975.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1994 by 
the New Orleans, Louisiana, Regional 

Office (RO) of the Department of Veterans Affairs (VA).  In 
March 1998, the Board remanded this case in order to secure 
additional evidence.  The case is again before the Board for 
appellate review.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
without demonstrated good cause for such action.


CONCLUSION OF LAW

The veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disorders lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 501 (West 1991); 
38 C.F.R. § 3.655(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 1998 remand, the veteran was 
scheduled for a VA examination in July 1999.  Records 
associated with his claims file show that he failed to report 
for this examination, and that a subsequent attempt to 
contact him was unsuccessful; these records show that his 
telephone had been disconnected.  The claims folder does not 
indicate that he has proffered any explanation for his 
failure to report for his scheduled examination.

Governing regulatory provisions, set forth at 38 C.F.R. 
§ 3.655(b) (1999), stipulate that "[w]hen a claimant fails to 
report for an examination...scheduled in conjunction with...a 
claim for increase, the claim shall be denied."  Under 
38 C.F.R. § 3.655(a), such action shall be taken when failure 
to report for an 

examination is "without good cause."  These regulations are 
for application in this instance.  The veteran failed to 
report for his scheduled VA examination for increased 
compensation without showing good cause therefor.  It 
accordingly follows that his claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disorders is barred by regulation.  In a 
case where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
as a consequence of the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Cf. FED R.CIV.P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds, in this case, that the law and not the 
evidence is indeed dispositive.  The veteran's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disorders lacks legal merit and entitlement under the law; as 
stated in the regulation, this claim, accordingly, "shall be 
denied."


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disorders is denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

